Citation Nr: 1545382	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-05 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss, to include on an extrascheuldar basis. 

2.  Entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty m the United States Army from June 1968 to
June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating action by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, granted service connection for bilateral hearing loss; an initial noncompensable disability rating was assigned, effective March 23, 2010--the date VA received the Veteran's initial claim for compensation for this disability.   The RO also denied service connection for vertigo.  The Veteran appealed this rating action to the Board.  

In August 2013, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file. 

Regarding the claim of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss, the Veteran has implicitly asserted that consideration of an extraschedular evaluation is warranted due to the effect that this disability had on his employment, among other factors.  In this regard, he testified that he had difficulty maintaining radio contact and conversing with his coworkers during the course of his employment as a wastewater treatment plant operator.  (Transcript (T.) at page (pg.) 13).  Thus the Board has accordingly characterized this issue, to include consideration of an extraschedular evaluation, as indicated on the title page of this decision. 

With regard to the Veteran's claim for service connection for vertigo, a May 2011 VA examiner provided an opinion as to its relationship to his service-connected tinnitus.  (See May 2011 VA Ear Disease examination report).  Thus, the Board has expanded the claim for service connection for vertigo, to include as secondary to service connected tinnitus, as reflected on the title page.

In September 2014, the Board remanded the appeal to the RO for additional development.  The requested development has been completed and the matters have returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The Veteran has, at worst, Level IV and Level I hearing acuity in his service-connected right and left ears, respectively. 

2.  There is no evidence that the schedular rating criteria are inadequate to rate the Veteran's service-connected bilateral hearing loss over and above that which is contemplated in the assigned schedular rating.

3.  The Veteran's vertigo was not shown during active service, and the preponderance of the evidence of record fails to establish that it is etiologically related to or had its onset during active service or that it has been shown to have been caused or aggravated (permanently worsened) by the service-connected tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable schedular or extraschedular rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

2.  Vertigo was not incurred or aggravated during service and is not causally related to or aggravated by the service-connected tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

This appeal arises, in part, from the Veteran's disagreement with the RO's assignment of an initial noncompensable disability rating following the grant of service connection for bilateral hearing loss in the appealed August 2010 rating action.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, any deficiency in the Veterans Claims Assistance Act of 2000 (VCAA) notice is not prejudicial and further VCAA notice is generally not required. Dunlap v. Nicholson, 21 Vet App 112 (2007); Dingess, supra.  The United States Court of Appeals for the Federal Circuit  has also held that additional VCAA notice is not required when there is an appeal from an initial grant of service connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, in view of the foregoing case precedent, the Board finds that no further VCAA notice was required once VA awarded service connection for the bilateral hearing loss disability.

Concerning the claim for service connection for vertigo, to include as secondary to the service-connected tinnitus, the Veteran was notified via a May 2010 pre-adjudication letter of the criteria for establishing service connection for this disability, to include on a secondary basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded by this letter.  Dingess, supra.

VA also fulfilled its duty to assist the Veteran with his initial rating and service connection claims by obtaining all relevant evidence in support of these claims, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; Bernard v. Brown, 4 Vet. App. 384 (1993). The RO obtained his service treatment records (STRs) and VA treatment records.  In addition, the Veteran provided testimony in support of his claims before the undersigned in August 2013. 

VA examined the Veteran to determine the current (then) severity of his service-connected bilateral hearing loss in August 2010 and August 2015.  (See August 2010 and August 2015 VA audiological examination reports).  VA also examined the Veteran in May 2011 to determine the etiology of his vertigo.  The May 2011 VA examiner provided a supplemental opinion in July 2015.  (See May 2011 VA ear disease examination report and July 2015 VA addendum opinion).  Copies of these VA examination reports are of record.  The August 2010 and August 2015 VA examiners conducted audiological evaluations to determine the current level of the Veteran's hearing loss under the appropriate schedular criteria.  In addition, in May 2011, a VA examiner examined the Veteran to determine the etiology of any currently present vertigo, to include its relationship to the service-connected tinnitus.  This same VA examiner provided a supplemental opinion that addressed the aggravation component of the secondary service connection claim in July 2015. The examinations are thereby deemed adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation);  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining additional VA examinations or opinions concerning the issues decided herein is not necessary.

Finally, a discussion of the Veteran's August 2013 hearing before the undersigned is necessary. The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked. They were met here.  The issues on appeal (initial rating and service connection claims) were identified at the above-cited hearing.  Information was also elicited from the Veteran concerning the severity of his hearing loss and etiology of his vertigo.

In light of the foregoing, the Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to the claims such that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384  Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001), VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.

II. Legal Analysis

A. Initial Rating Claim-Bilateral Hearing Loss

The Veteran seeks an initial compensable rating for his bilateral hearing loss disability, to include on an extraschedular basis.  In the analysis below, the Board finds that the preponderance of the evidence of record is against a schedular compensable initial rating for the service-connected bilateral hearing loss disability.  The Board also finds that the evidence does not warrant referral for an extraschedular rating for the bilateral hearing loss disability. After a brief discussion of the laws and regulations pertaining to initial rating and hearing loss claims, the Board will separately discuss the Veteran's claim on a schedular and extraschedular basis.

Increased/Initial Rating Claim-Criteria

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015). 

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Hearing Loss-Criteria

The RO has assigned a noncompensable disability rating for the Veteran's bilateral hearing loss in accordance with the criteria set forth under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated under 38 C.F.R. § 4.86 (2015).

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.
 As noted above, under VA rating criteria, an adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

Pertinent case law provides that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

For reasons that are outlined below, the Board finds that the preponderance of the evidence is against the claim for an initial compensable rating for service-connected bilateral hearing loss disability.  

In the appealed August 2010 rating decision, service connection was granted and an initial noncompensable rating was assigned for hearing loss of both ears.  The Veteran contends that his bilateral hearing loss is more severe than reflected in the currently assigned noncompensable disability rating. 

Pertinent evidence includes an August 2010 VA audiological evaluation that revealed bilateral high frequency sensorineural hearing loss. On audiometric testing, pure tone thresholds, in decibels, were reported as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
50
55
60
60
56
94
LEFT
35
60
60
60
54
96

An August 2015 VA audiological evaluation revealed bilateral high frequency sensorineural hearing loss.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
55
60
60
60
59
80
LEFT
40
65
55
55
54
94

With regard to a schedular rating, when applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations, the August 2010 audiometric evaluation reveals Level I hearing acuity in both ears, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The August 2015 audiometric evaluation reveals Level IV hearing acuity in the right ear and Level I hearing acuity in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating.

In addition, as the August 2015 audiological evaluation reflects that the Veteran had 55 decibels or more in all pure tone thresholds from 1000-4000 Hertz, exceptional hearing impairment has been demonstrated and, thus, 38 C.F.R. § 4.86(a) is for application.  Thus, based on application of the reported findings to Table VIA, the Veteran's has Level IV in in the right ear and does not result in a higher numeral than Table VI.  38 C.F.R. § 4.86(a). Applying these findings to Table VII corresponds to a 0 percent rating.

In consideration of the above, the Board finds that the preponderance of the evidence of record is against an initial compensable schedular rating for the Veteran's service-connected bilateral hearing loss disability.  

Extraschedular Rating

According to 38 C.F.R. § 3.321(b)(1) (2015), ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-1996 (Aug. 16, 1996). However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111   (2008). 

Here, the RO determined that referral of the Veteran's case to the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation in the first instance, was not warranted.  (See August 2015 supplemental statement of the case at pg. 12).  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board, in its September 2014 remand directives, requested such an opinion.  This opinion was provided by a VA examiner in August 2015. 
 
The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[- ]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application." Martinak, 21 Vet. App. at 455.

The August 2015 VA examiner specifically indicated that VA had issued the Veteran bilateral amplification in February 2015.  Thus, according to the VA examiner, the Veteran was expected to have minimal (italics added for emphasis) difficulties hearing in most quiet listening environment.  In addition, the VA examiner opined that the Veteran's hearing loss would not prevent him from obtaining employment unless normal hearing acuity was a condition of employment.  The VA examiner maintained that the Veteran's hearing loss would result in decreased speech understanding ability during occupational and daily activities and any listening environments with background noise present.  He would be disqualified from any occupations that require normal hearing sensitivity as a condition of employment.

The Board observes that the Veteran testified that he had difficulty maintaining radio contact and conversing with his coworkers during the course of his employment as a wastewater treatment plant operator (T. at pg. 13).  The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  The record does not present such an "exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  While the August 2015 VA examiner indicated that the Veteran's hearing loss had an effect on certain type of employment (i.e., occupations that require normal hearing as a condition of employment), the record reflects that the Veteran has remained employed for 20 years in water and sewer treatment as an operator, director and supervisor.  This does not suggest that the hearing loss has resulted in marked interference with employment.  For example, there is no indication that the Veteran has required significant time off from work or has required frequent hospitalizations for his hearing loss.  Rather, the difficulty and effects from the hearing loss have been described in terms of having difficulty with conversations with his co-workers.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1)  is not warranted.
Additionally, there is also no evidence (or allegation) that the Veteran's bilateral hearing loss has rendered him unemployable or would render him unemployable if he were to seek employment.  The August 2015 VA examiner opined to the contrary stating that his hearing loss would not prevent him from obtaining employment unless normal hearing acuity was a condition of employment.  Hence, the matter of entitlement to a total disability rating based on individual unemployability due to the Veteran's bilateral hearing loss is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
The Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66   (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no indication or contention that the effects of the Veteran's other service-connected disability (tinnitus) in concert with his hearing loss create an unusual or exceptional disability picture.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

B. Service Connection-Vertigo

The Veteran seeks service connection for vertigo.  He maintains that his vertigo is secondary to his service-connected tinnitus. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

 Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified in the instant appeal.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a). 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Veteran currently has vertigo.  (See May 2011 VA Ear Disease examination report and July 2015 addendum opinion).  Thus, the crux of the Veteran's claim hinges on whether his currently diagnosed vertigo has been caused or aggravated by his service-connected tinnitus, as he has alleged, or is otherwise etiologically related to his period of military service.  The Board will discuss the secondary and direct service connection theories separately in the paragraphs below.

There is one VA opinion (and addendum opinion) that is against the secondary service connection component of the claim.  In May 2011 and July 2015 VA opinions, a VA examiner opined, after a review of the Veteran's entire medical history and physical evaluation (May 2011), that it was less likely than not that the Veteran's vertigo was a result of or due to (May 2011) or aggravated by (July 2015) the service-connected tinnitus.  The VA examiner reasoned that in the Veteran's case, his tinnitus was a symptom of noise-induced hearing loss during active service.  This type of hearing loss, according to the VA examiner, involves damage to the cochlear system (the hearing system), as opposed to vertigo that is a symptom of illusory movement and is associated with the vestibular system (the balance system).  The VA examiner further reasoned that hearing loss and tinnitus occur when there is injury to the hair cells of the cochlea and are physically and physiologically separate from the vestibular system.  The hearing system and the vestibular system would both be injured in cases of severe concussive injuries where the concussive force of the noise exposure was so severe as to have caused a peri-lymphatic fistula or severe traumatic brain injury.  The VA examiner noted that the mechanism of injury in the Veteran's case was due to artillery fire while in a tank while wearing earphones, and without any report of concussion or explosion or other head injury.  Thus, according to the VA examiner, there was no causal relationship between the Veteran's vertigo and tinnitus as they involved two different areas of the ear.  (See VA May 2011 and July 2015 VA ear disease examination report and addendum opinion, respectively). 

The Board accords great probative weight to the VA examiner's May 2011 and July 2015 opinions since they are based on an accurate factual premise, and offer clear conclusions with supporting data, and reasoned medical explanations addressing the lack of causation and aggravation between the Veteran's vertigo and tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  These opinions are against the claim and are uncontroverted.  Thus, a basis for a favorable decision based on secondary service connection is not presented.

The Board turns to consideration of possible entitlement to service connection for the vertigo on a direct-incurrence basis, but finds the claim lacking in this respect as well.

With respect to Shedden/Caluza element number two (2), evidence of an in-service disease or injury, the Veteran's service treatment records are wholly devoid of any subjective complaints of dizziness or clinical evidence of balance or vestibule disorder.  An April 1970 service separation examination report is devoid of any clinical findings of the same.  On an accompanying Report of Medical History, the Veteran denied having any dizziness and fainting spells.  On a June 1970 Statement of Medical Condition, the Veteran indicated that there had not been any change in his medical condition since his April 1970 examination. Notwithstanding the foregoing, the Veteran is competent to report that he had balance problems and dizziness during military service as it is a symptom that comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310   (2007); and 38 C.F.R. § 3.159(a)(2).  Thus, the Board finds that Shedden/Caluza element number two (2), evidence of an in-service disease or injury, has been met. 

Thus, the crux of the Veteran's claim for vertigo on a direct incurrence basis hinges on Hickson element number three (3), evidence of a nexus between currently diagnosed vertigo and his period of military service.  The VA examiner opined that it was less likely than not that the Veteran's vertigo was a result of noise exposure in service for reasons that are outlined in the analysis for secondary service connection.  These opinions are against the claim for service connection for vertigo on a direct incurrence basis and are uncontroverted.  A basis for a grant of service connection on a direct basis is not presented.

The Veteran is competent, even as a layman, to comment on any symptoms within his five senses, such as having experienced vertigo during military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Regarding the claim for service connection, medical evidence is usually, though not always, required to associate a claimed condition with a service-connected disability.  McQueen v. West, 13 Vet. App. 237 (1999).  The Board finds medical evidence is needed to establish service connection in the instant case, since the Veteran's vertigo is not the type of condition that is readily amenable to mere lay probative comment regarding its etiology, given its inherent medical complexity.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Although a lay person may certainly attest to having dizzy spells, they are not necessarily synonymous with vertigo.  There is no indication that the Veteran is competent to attribute his vertigo to military service.  These are inherently complex medical determinations that require specialized medical expertise.  The Board finds the Veteran's lay statements regarding service connection for his vertigo not competent as to the question of causation. 

In sum, the preponderance of the evidence is against service connection for vertigo on secondary and direct incurrence bases.  The benefit of the doubt rule therefore is inapplicable, and this benefit is denied.


ORDER

An initial compensable disability rating for a bilateral hearing loss disability, to include on an extraschedular basis, is denied. 

Service connection for vertigo, to include as secondary to service-connected tinnitus, is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


